

Exhibit 10.1



--------------------------------------------------------------------------------











[corpltip2013cleanimage1a05.gif]






FEDERAL HOME LOAN BANK OF DALLAS
2014 LONG TERM INCENTIVE PLAN
 
Effective as of January 1, 2014


And for the Period


January 1, 2014 to December 31, 2016
































(Approved by the Board of Directors on December 4, 2013.)




--------------------------------------------------------------------------------




FEDERAL HOME LOAN BANK OF DALLAS
2014 LONG TERM INCENTIVE PLAN
TABLE OF CONTENTS
 
 
PAGE


 
 
 
Article I
INTRODUCTION
1


 
 
 
Section 1.1
Purpose
1


Section 1.2
Effective Date
1


Section 1.3
Administration
1


Section 1.4
Addendums
1


Section 1.5
Definitions
1


 
 
 
Article II
ELIGIBILITY AND PARTICIPATION
2


 
 
 
Section 2.1
Eligibility
2


Section 2.2
Participation
2


 
 
 
Article III
AWARDS
2


 
 
 
Section 3.1
Awards
2


Section 3.2
Performance Goals
4


Section 3.3
Earning and Vesting of Awards
4


Section 3.4
Effect of Termination of Service
4


Section 3.5
Effect of Reorganization
5


Section 3.6
Payment of Awards
6


Section 3.7
Forfeiture and/or Reduction of Awards
6


 
 
 
Article IV
ADMINISTRATION
7


 
 
 
Section 4.1
Appointment of the Committee
7


Section 4.2
Powers and Responsibilities of the Committee
7


Section 4.3
Income and Employment Tax Withholding
8


Section 4.4
Plan Expenses
8


 
 
 
Article V
BENEFIT CLAIMS
8


 
 
 
Article VI
AMENDMENT AND TERMINATION OF THE PLAN
8


 
 
 
Section 6.1
Amendment of the Plan
8


Section 6.2
Termination of the Plan
8


 
 
 
Article VII
MISCELLANEOUS
8


 
 
 
Section 7.1
Governing Law
8


Section 7.2
Headings and Gender
9


Section 7.3
Spendthrift Clause
9


Section 7.4
Counterparts
9


Section 7.5
No Enlargement of Employment Rights
9


Section 7.6
Limitations on Liability
9


Section 7.7
Incapacity of Participant
9


Section 7.8
Evidence
9






i


--------------------------------------------------------------------------------




    
    
Section 7.9
Action by Bank
9


Section 7.10
Severability
9


Section 7.11
Information to be Furnished by a Participant
10


Section 7.12
Attorneys’ Fees
10


Section 7.13
Binding on Successors
10


Section 7.14
Awards Not Compensation for Other Plans
10


 
 
 
APPENDIX A
FORM OF AWARD AGREEMENT & PARTICIPANTS
A-1


 
 
 
APPENDIX B
FORM NON-SOLICITATION AND NON-DISCLOSURE
AGREEMENT
B-1


 
 
 
APPENDIX C
2014 PERFORMANCE PERIOD
 C-1












ii


--------------------------------------------------------------------------------


ARTICLE I


INTRODUCTION


Section 1.1    Purpose. The purpose of the Federal Home Loan Bank of Dallas 2014
Long Term Incentive Plan (the “Plan”) is to attract, retain and motivate certain
key employees of the Federal Home Loan Bank of Dallas (the “Bank”) and to align
their interests to member/shareholders measured by retained earnings, MVE of
equity, capacity to pay dividends, external audit and FHFA examination findings,
and the overall performance of the Bank in achieving its annual objectives
during the plan cycle. The Plan is a cash-based long-term incentive plan that
provides award opportunities based on achievement of performance goals over a
three-year period.


Section 1.2    Effective Date. The “Effective Date” of the Plan is January 1,
2014.


Section 1.3    Administration. The Plan will be administered by the Compensation
and Human Resources Committee of the Board. Day-to-day responsibilities of plan
administration may be delegated to the Bank’s management and human resources
function. The Committee, from time to time, may adopt any rules and procedures
it deems necessary or desirable for the proper and efficient administration of
the Plan that are consistent with the terms of the Plan. Any notice or document
required to be given or filed with the Committee will be properly given or filed
if delivered to or mailed by registered mail, postage paid, to the Corporate
Secretary of the Board of Directors, Federal Home Loan Bank of Dallas, 8500
Freeport Parkway South, Suite 100, Irving, TX 75063.


Section 1.4    Addendums. The provisions of the Plan may be modified by
addendums to the Plan. The terms and provisions of each addendum are a part of
the Plan and supersede any other provisions of the Plan to the extent necessary
to eliminate any inconsistencies between the addendum and any other Plan
provisions.


Section 1.5    Definitions. The following terms are defined in the Plan in the
following Sections:


Term
Plan Section
Award
3.1(b)
Award Agreement
3.1(b)
Bank
1.1
Board
1.3
Cause
3.4(b)(iii)
Committee
1.3
Disability
3.4(b)(i)
Discretionary Award
3.1(d)
Effective Date
1.2
Extraordinary Occurrences
3.1(e)
Final Award
3.1(e)


1


--------------------------------------------------------------------------------




Level I Participant
3.1(c)
Level II Participant
3.1(c)
Level III Participant
3.1(c)
Maximum
3.2(b)(iii)
Non-Solicitation Agreement
2.1
Participant
2.1
Performance Goals
3.2
Performance Period
3.1(a)
Plan
1.1
Reorganization
3.5
Retirement
3.4(b)(ii)
Termination of Service
3.4(a)
Target
3.2(b)(ii)
Threshold
3.2(b)(i)



ARTICLE II


ELIGIBILITY AND PARTICIPATION


Section 2.1    Eligibility. Any employee of the Bank is eligible to become a
“Participant” in the Plan, provided the employee is designated as a Participant
by the Board in writing and he or she executes an agreement containing
non-solicitation and non-disclosure provisions in the form provided as Appendix
B to the Plan (“Non-Solicitation Agreement”). The CEO is automatically eligible
to participate in the plan subject to Board approval, others may be nominated by
the CEO and require Board approval. (See Appendix A, Schedule B.)


Section 2.2    Participation. A designated employee or otherwise eligible
employee will become a Participant as of the later of the Effective Date, the
date specified by the Board, or the date, on or after the Effective Date, that
the employee satisfies the automatic eligibility provisions described in Section
2.1. Any Participant may be removed as an active Participant by the Board
effective as of any date.


ARTICLE III


AWARDS


Section 3.1    Awards. At the beginning of each Performance Period, the Board
will decide on the level of Award opportunities that can be potentially earned
by an eligible Participant. Each Award will be equal to a percentage of the
Participant’s average annual base salary during the 3-year plan cycle.


(a)
Performance Period. A “Performance Period” is a rolling three-calendar year
period over which an Award can be earned and also referred to plan cycle.



(b)
Award Agreement. An “Award” to a Participant will be evidenced by a written
“Award Agreement” issued by the Bank to a Participant that specifies the


2


--------------------------------------------------------------------------------




Performance Goals, the Performance Period and other necessary terms and
conditions applicable to the Award.


(c)
Award Levels. Participants will receive varying Awards based on their position
and salary grade level with the Bank. The actual award opportunities under the
Plan shall be the same as those provided under the applicable short-term
incentive plan (“STIP”) and are established as a percentage of “plan salary”.
Plan salary is defined as the average annual salary for the Participant during
the 3-year plan cycle.



(d)
Discretionary Award. The Board has delegated to the President the authority to
grant an additional discretionary Award (the “Discretionary Award”) to a
Participant to address external market considerations, including for recruiting
purposes. The aggregate pool of funds available for Discretionary Awards will
not exceed ten percent of the total long-term incentive awards.



(e)
Final Award. The “Final Award” is the amount of an Award as adjusted based upon
the level at which the Performance Goals have been achieved, including any
Discretionary Award, that is ultimately paid to a Participant under the Plan for
a Performance Period. In deciding upon approving payouts under the Plan, the
Board will base its decision on the following qualifiers: (i) the consistent
ability to pay quarterly dividends to members throughout the 3-year plan cycle;
(ii) the consistent ability to repurchase excess capital stock throughout the
3-year plan cycle; and (iii) the maintenance of the Bank’s triple-A credit
rating from Moody’s and S&P. Final Awards may be modified up or down at the
Board’s discretion to account for performance that is not captured in the
Performance Goals. The Board in its discretion may also consider Extraordinary
Occurrences when assessing performance results and determining Final Awards.
“Extraordinary Occurrences” mean those events that, in the opinion and
discretion of the Board, are outside the significant influence of the
Participant or the Bank and are likely to have a significant unanticipated
effect, whether positive or negative, on the Bank’s operating and/or financial
results.



•
For each potential Final Award payment, the results of the STIP objective goal
achievement for the prior year and the Long Term Incentive Plan (“LTIP”) goal
achievement for the 3-year plan cycle that ends with the prior year and applied
to the Participant’s maximum award level will be weighted to determine the total
incentive award payout. The weighting shall be 50% for the STIP and 50% for the
LTIP.



•
For LTIP goal achievement above the Threshold level in a given plan cycle, the
Plan will provide for an additional bonus payment as follows:



•
LTIP goal achievement of 80% for the 3-year plan cycle will increase the related
Final Award payout level as a percentage of base salary by 10%; and


3


--------------------------------------------------------------------------------




•
LTIP goal achievement of 90% for the 3-year plan cycle will increase the related
Final Award payout level as a percentage of base salary by 15%.



Section 3.2    Performance Goals. “Performance Goals” are the performance
factors established by the Board and set forth in an Appendix to the Plan and
that are taken into consideration under the Plan in determining the value of an
Award. The Board may adjust the Performance Goals for a Performance Period to
ensure that the purpose of the Plan is served.


(a)
Establishment of Performance Goals. Performance Goals for the Performance Period
commencing on January 1, 2014, will be established as of the date the Plan is
adopted. Performance Goals for Performance Periods commencing on and after
January 1, 2014, will be communicated to Participants in writing after they have
been established by the Board.



(b)
Achievement Level. Three achievement levels will be defined for each Performance
Goal.

    
i.
Threshold. The “Threshold” achievement level is the minimum achievement level
accepted for a Performance Goal.



ii.
Target. The “Target” achievement level is the planned achievement level for a
Performance Goal.



iii.
Maximum. The “Maximum” achievement level is achievement that substantially
exceeds the Target achievement level.



(c)
Interpolation. Achievement levels between Threshold - Target and Target -
Maximum will be interpolated in a consistent manner as determined by the
Committee.



Section 3.3    Earning and Vesting of Awards. Generally, an Award will become
vested, if:


(a)
the applicable Performance Goals for the Performance Period are satisfied; and



(b)
the Participant is actively employed on the last day of the Performance Period.



The value of Awards will be calculated in accordance with the applicable
Appendix to the Plan and the applicable Award Agreement.
Section 3.4    Effect of Termination of Service.


(a)
In General. If a Participant incurs a Termination of Service for any reason
other than a reason set forth in subsection 3.4(b), then any portion of an Award
which has not otherwise become vested as of the date of Termination of Service
will be forfeited, effective as of the date of such termination. For purposes of
the Plan,


4


--------------------------------------------------------------------------------


“Termination of Service” means the occurrence of any act or event or any failure
to act, that actually or effectively causes or results in a Participant ceasing,
for whatever reason, to be an employee of the Bank, including, but not limited
to, death, Disability, Retirement, termination by the Bank of the Participant’s
employment (whether for Cause or otherwise), termination by the Participant of
his or her employment with the Bank for Good Reason and voluntary resignation or
termination by the Participant of his or her employment.


(b)
Termination Due to Death, Disability, Retirement or Other Events.
Notwithstanding the provisions of Section 3.3 and subsection 3.4(a), if a
Participant incurs a Termination of Service (i) due to death, (ii) due to
Disability, (iii) due to Retirement or (iv) special circumstances as solely
determined and approved by the Board any portion of his or her Award eligible to
become earned and vested in the Performance Periods in which the termination
occurs will, to the extent the Performance Goals for such Performance Periods
are satisfied, be treated as earned and vested in a pro rata manner equivalent
to the period of time during the Performance Periods the Participant
participated in the Plan. The Award will become vested effective as of the last
day of such Performance Periods in which the Termination of Service occurs.



(i)
For purposes of the Plan, “Disability” means, as a result of the Participant’s
incapacity due to physical or mental illness, the Participant has been absent
from his or her duties with the Bank for an aggregate of 12 out of 15
consecutive months and, within 30 days after a written notice of termination is
thereafter given by the Bank to the Participant, the Participant does not return
to the full-time performance of the Participant’s duties.



(ii)
For purposes of the Plan, “Retirement” means the planned and voluntary
termination of the Participant’s employment on or after the Participant has
attained age 55 with ten “Years of Service.” To be credited with a Year of
Service, a Participant must complete 1,000 “hours of service” for the Bank
during such year.



(iii)
For purposes of the Plan, “Special Circumstances” may include, but not limited
to a significant change in a participant’s job responsibilities other than for
cause.



Section 3.5    Effect of Reorganization. Notwithstanding the provisions of
Section 3.3 and subsection 3.4(b), if a Reorganization of the Bank occurs, then
any portion of an Award which has not otherwise become vested as of the date of
the Reorganization will be treated as earned and vested, effective as of the
date of the Reorganization, in a pro rata manner equivalent to the period of
time during the Performance Periods the Participant participated in the Plan
prior to the Reorganization. “Reorganization” of the Bank will mean the
occurrence at any time of any of the following events:

5


--------------------------------------------------------------------------------




(a)
The Bank is merged or consolidated with or reorganized into or with another
FHLBank or other entity, or another FHLBank or other entity is merged or
consolidated into the Bank;



(b)
The Bank sells or transfers all, or substantially all of its business and/or
assets to another FHLBank or other entity; or



(c)
The liquidation or dissolution of the Bank.



Section 3.6    Payment of Awards. Unless payment of a Final Award has been
properly deferred by a Participant, a Final Award will be paid in a single sum
cash payment no later than March 15th of the year following the year in which
the Award becomes earned and vested. However, in the event of a Reorganization,
unless payment has been properly deferred, payment of a Final Award will be made
in a single sum on the date on which the Reorganization occurs.


Section 3.7    Forfeiture and/or Reduction of Awards


(a)
Notwithstanding any other provision of the Plan, if a Participant violates a
Non-Solicitation Agreement, all of his unpaid vested and unvested Awards will be
forfeited effective as of the date the Board determines such violation has
occurred and notifies the Participant of such determination. Any future payments
for a vested Award will cease and the Bank will have no further obligation to
make such payments.



(b)
A participant is not eligible to receive their LTIP award if the participant has
committed a Code of Conduct violation during the plan cycle. If it is determined
that a participant has a Code of Conduct violation and is not eligible to
receive their award, they may appeal the decision to the Bank’s President. The
Bank President has the authority to waive the ineligibility and provide payment
to the participant.



(c)
Notwithstanding any other provision of the Plan, if during the most recent
examination of the Bank by the FHFA, the FHFA identified an unsafe or unsound
practice or condition with regard to the Bank within the Participant’s area(s)
of responsibility and such unsafe or unsound practice or condition is not
subsequently resolved in favor of the Bank, then all of a Participant’s vested
and unvested Awards will be forfeited. Any future payments for a vested Award
will cease and the Bank will have no further obligation to make such payments.



(d)
Claw-back Provision. “Final Awards” not yet paid, regardless of vesting status,
are subject to cancellation, if awards are subsequently determined to be based
on fraud or material financial misstatements. The Board in its sole discretion
shall determine the meaning of fraud and/or material financial misstatement.



(e)
Reduction in Named Executive Officer (‘NEO”) Awards. The Board of Directors will
utilize its discretion to reduce the amount of one or more NEO awards if during
the 3-year plan cycle it determines that:


6


--------------------------------------------------------------------------------




(i)
operational errors or omissions result in material revisions to the financial
results, information submitted to the Federal Housing Finance Agency (“FHFA”),
or data used to determine incentive award payment amounts;



(ii)
the submission of information to the SEC, the Office of Finance, and/or the FHFA
has not been provided in a timely manner; or



(iii)
the Bank fails to make sufficient progress, as determined by the FHFA and
communicated to Bank management and/or the Board of Directors by the FHFA, in
the timely remediation of examination, monitoring, and other supervisory
findings and matters requiring executive management’s attention.



ARTICLE IV


ADMINISTRATION


Section 4.1    Appointment of the Committee. The Committee, or a duly authorized
officer or officers of the Bank empowered by the Committee to act on its behalf
under sub-section 4.2(d), will be responsible for administering the Plan, and
the Committee will be charged with the full power and the responsibility for
administering the Plan in all its details; provided that the power to determine
eligibility pursuant to Article II is reserved to the Board.


Section 4.2    Powers and Responsibilities of the Committee. The Committee will
have all powers necessary to administer the Plan, including the power to
construe and interpret the Plan document; to decide all questions relating to an
individual’s eligibility to participate in the Plan; to determine the amount,
manner and timing of any distribution of benefits under the Plan; to resolve any
claim for benefits in accordance with Article V, and to appoint or employ
advisors, including legal counsel, to render advice with respect to any of the
Committee’s responsibilities under the Plan. Any construction, interpretation,
or application of the Plan by the Committee will be final, conclusive and
binding.


(a)
Records and Reports. The Committee will be responsible for maintaining
sufficient records to determine each Participant’s eligibility to participate in
the Plan.



(b)
Rules and Decisions. The Committee may adopt such rules as it deems necessary,
desirable, or appropriate in the administration of the Plan. All rules and
decisions of the Committee will be applied uniformly and consistently to all
Participants in similar circumstances. When making a determination or
calculation, the Committee will be entitled to rely upon information furnished
by a Participant, the Bank or the legal counsel of the Bank.



(c)
Application for Benefits. The Committee may require a Participant to complete
and file with it an application for a benefit, and to furnish all pertinent
information requested by it. The Committee may rely upon all such information so
furnished to it, including the Participant’s current mailing address.


7


--------------------------------------------------------------------------------




(d)
Delegation. The Committee may authorize one or more officers of the Bank to
perform administrative responsibilities on its behalf under the Plan. Any such
duly authorized officer will have all powers necessary to carry out the
administrative duties delegated to such officer by the Committee.



Section 4.3    Income and Employment Tax Withholding. The Bank will withhold
from payments to Participants of their Awards, to the extent required by law,
all applicable federal, state, city and local taxes.


Section 4.4    Plan Expenses. The expenses incurred for the administration and
maintenance of the Plan will be paid by the Bank.


ARTICLE V


BENEFIT CLAIMS


While a Participant need not file a claim to receive his or her benefit under
the Plan, if he or she wishes to do so, a claim must be made in writing and
filed with the Committee. If a claim is denied, the Committee will furnish the
claimant with written notice of its decision. A claimant may request a full and
fair review of the denial of a claim for benefits by filing a written request
with the Committee.
ARTICLE VI


AMENDMENT AND TERMINATION OF THE PLAN


Section 6.1    Amendment of the Plan. The Board of Directors may amend the Plan
at any time in its sole discretion.


Section 6.2    Termination of the Plan. The Board of Directors may terminate the
Plan at any time in its sole discretion. Absent an amendment to the contrary,
Plan benefits that had accrued and vested prior to the termination will be paid
at the times and in the manner provided for by the Plan at the time of the
termination.


ARTICLE VII


MISCELLANEOUS


Section 7.1    Governing Law. Except to the extent superseded by laws of the
United States, the laws of Texas will be controlling in all matters relating to
the Plan without regard to the choice of law principles therein. The Plan and
all Award Agreements are intended to comply, and will be construed by the Bank
in a manner which they are exempt from or comply with the applicable provisions
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).
To the extent there is any conflict between a provision of the Plan or an Award
Agreement and a provision of Code Section 409A, the applicable provision of Code
Section 409A will control.

8


--------------------------------------------------------------------------------






Section 7.2    Headings and Gender. The headings and subheadings in the Plan
have been inserted for convenience of reference only and will not affect the
construction of the Plan provisions. In any necessary construction, the
masculine will include the feminine and the singular the plural, and vice versa.


Section 7.3    Spendthrift Clause. No benefit or interest available under the
Plan will be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment or garnishment by creditors of a
Participant, either voluntarily or involuntarily.


Section 7.4    Counterparts. This Plan may be executed in any number of
counterparts, each one constituting but one and the same instrument, and may be
sufficiently evidenced by any one counterpart.


Section 7.5    No Enlargement of Employment Rights. Nothing contained in the
Plan may be construed as a contract of employment between the Bank and any
person, nor may the Plan be deemed to give any person the right to be retained
in the employ of the Bank or limit the right of the Bank to employ or discharge
any person with or without cause.


Section 7.6    Limitations on Liability. The individual members of the Board
will, in accordance with the Bank’s by-laws, be indemnified and held harmless by
the Bank with respect to any alleged breach of responsibilities performed or to
be performed hereunder. In addition, notwithstanding any other provision of the
Plan, neither the Bank nor any individual acting as an employee or agent of the
Bank will be liable to a Participant for any claim, loss, liability or expense
incurred in connection with the Plan, except when the same has been
affirmatively determined by a court order or by the affirmative and binding
determination of an arbitrator, to be due to the gross negligence or willful
misconduct of that person.


Section 7.7    Incapacity of Participant. If any person entitled to receive a
distribution under the Plan is physically or mentally incapable of personally
receiving and giving a valid receipt for any payment due (unless a prior claim
for the distribution has been made by a duly qualified guardian or other legal
representative), then, unless and until a claim for the distribution has been
made by a duly appointed guardian or other legal representative of the person,
the Committee may provide for the distribution to be made to any other
individual or institution then contributing toward or providing for the care and
maintenance of the person. Any payment made for the benefit of the person under
this Section will be a payment for the account of such person and a complete
discharge of any liability of the Bank and the Plan.


Section 7.8    Evidence. Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person relying
on the evidence considers pertinent and reliable, and signed, made or presented
by the proper party or parties.


Section 7.9    Action by Bank. Any action required of or permitted by the Bank
under the Plan will be by resolution of the Board or by a person or persons
authorized by resolution of the Board.


Section 7.10    Severability. In the event any provisions of the Plan are held
to be illegal or invalid for any reason, the illegality or invalidity will not
affect the remaining parts of the

9


--------------------------------------------------------------------------------


Plan, and the Plan will be construed and endorsed as if the illegal or invalid
provisions had never been contained in the Plan.


Section 7.11    Information to be Furnished by a Participant. A Participant, or
any other person entitled to benefits under the Plan, must furnish the Committee
with any and all documents, evidence, data or other information the Committee
considers necessary or desirable for the purpose of administering the Plan.
Benefit payments under the Plan are conditioned on a Participant (or other
person who is entitled to benefits) furnishing full, true and complete data,
evidence or other information to the Committee, and on the prompt execution of
any document reasonably related to the administration of the Plan requested by
the Committee.


Section 7.12    Attorneys’ Fees. If any action is commenced to enforce the
provisions of the Plan, payment of attorneys’ fees will be governed by the terms
set forth in the mandatory “Agreement to Arbitrate” entered into between the
Bank and the Participant.


Section 7.13    Binding on Successors. The Plan will be binding upon and inure
to the benefit of the Bank and its successors and assigns, and the successors,
assigns, designees and estates of a Participant. The Plan will also be binding
upon and inure to the benefit of any successor organization succeeding to
substantially all of the assets and business of the Bank, but nothing in the
Plan will preclude the Bank from merging or consolidating into or with, or
transferring all or substantially all of its assets to, another organization
which assumes the Plan and all obligations of the Bank hereunder. The Bank
agrees that it will make appropriate provision for the preservation of a
Participant’s rights under the Plan in any agreement or plan which it may enter
into to effect any merger, consolidation, reorganization or transfer of assets.
Upon such a merger, consolidation, reorganization, or transfer of assets and
assumption of Plan obligations of the Bank, the term “Bank” will refer to such
other organization and the Plan will continue in full force and effect.


Section 7.14    Awards Considered Compensation for Other Plans.    Final Award
payments received by a Participant shall be considered as compensation for
purposes of determining benefits under the Bank’s qualified Defined Benefit
Pension Plan.



10


--------------------------------------------------------------------------------






APPENDIX A


FORM OF AWARD AGREEMENT


THIS AWARD AGREEMENT (the “Award Agreement”) is made and entered into this
________ day of __________, 2014, but effective as of January 1, 2014, between
Federal Home Loan Bank of Dallas (the “Bank”), and __________________ (the
“Participant”).
WITNESSETH:
WHEREAS, the Bank has adopted the Federal Home Loan Bank of Dallas 2014 Long
Term Incentive Plan (the “Plan”) to attract, retain and motivate designated key
employees of the Bank and to focus their efforts on continued improvement in the
profitability of the Bank; and
WHEREAS, the Participant is eligible to receive an Award;
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Bank and the Participant agree as follows:
1.Awards. The Bank will hereby award to the Participant, upon the completion of
the 3-year performance period, the Award specified in Schedule A to this
Agreement which is incorporated herein as if fully set forth, subject to the
terms of this Award Agreement and the provisions of the Plan (the “Award”). All
provisions of the Plan, including defined terms, are incorporated herein and are
expressly made a part of this Award Agreement by reference. If any provision of
this Award Agreement conflicts with a provision of the Plan, the provision of
the Plan will control.


2.Deferral of Awards. If the Participant participates in the Federal Home Loan
Bank of Dallas Deferred Compensation Plan, he or she has the right to make a
deferral election to defer any Final Award earned under the Plan.


3.Non-Solicitation and Non-Disclosure Provisions. The Participant will execute a
Non-Solicitation Agreement in the form attached to the Plan as Appendix B.


4.Income and Employment Tax Withholding. The Participant will be responsible for
(and, where required by applicable law, the Bank will withhold from any amounts
payable under the Plan) all required federal, state, city and local taxes.


5.Nontransferability. During the Participant’s lifetime, Awards will be payable
only to him or her. Neither an Award nor any rights and privileges pertaining
thereto, may be transferred, assigned, pledged or hypothecated by the
Participant in any way, whether by operation of law or otherwise, and are not
subject to execution, attachment or similar process.


6.Condition Precedent. In no event will the Bank be obligated to make payment
for a vested Award until it is satisfied that all conditions precedent to the
payment of the Award, as provided in the Plan and this Award Agreement, have
been performed and completed.


7.Acknowledgments. The Participant acknowledges receiving, reading and fully
understanding all of the provisions of the Plan and this Award Agreement and
that the execution

A-1


--------------------------------------------------------------------------------




and delivery of this Award Agreement constitutes his or her unequivocal
acceptance of all of the terms and conditions thereof.


IN WITNESS WHEREOF, the Bank, by its officer thereunder duly authorized, and the
Participant, have executed this Award Agreement on the day and year first above
written, but effective as of January 1, 2014.

 
FEDERAL HOME LOAN BANK OF
DALLAS
 
PARTICIPANT
  
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





            







A-2


--------------------------------------------------------------------------------






SCHEDULE A
FINAL AWARD AGREEMENT UNDER
FEDERAL HOME LOAN BANK OF DALLAS
2014 LONG TERM INCENTIVE PLAN
Name of Participant: ______________________________________
I. STIP Determination
(a) STIP Goal Achievement percentage for _______ Plan Year: _____%
(b) STIP Award based on Group Level as a percentage of base salary: ______%
(c) STIP Plan Salary ($ ) times STIP Award %: $__________
(d) STIP Weighting Factor: 50%
(e) STIP Final Award Amount (c x d): $__________


II. LTIP determination for the Performance Period January 1, 20__and ended
December 31, 20__.
(a) LTIP Goal Achievement percentage for _______ Plan Year: ______%
(b) LTIP Award based on Group Level as a percentage of base salary: ______%
(c) LTIP Plan Salary ($ ) times LTIP Award %: $__________
(d) LTIP Weighting Factor: 50%
(e) LTIP Initial Award Amount (c x d): $__________


(f) Additional LTIP bonus percentage for goal achievement above Threshold:
______%
(g) LTIP Plan Salary ($ ) times LTIP bonus percentage _$___________
(h) LTIP Award Amount (e + g): $__________


III. LTIP Discretionary Award: $__________


IV. Total Incentive Compensation Award: $__________



A-3
